 

Exhibit 10.51

EMPLOYMENT AGREEMENT

Employment Agreement (the “Agreement”), dated as of June 1, 2013, by and between
Vornado Realty Trust, a Maryland real estate investment trust, with its
principal offices at 888 Seventh Avenue, New York, New York 10106 and Stephen
Theriot (“Executive”). 

Recitals

The Company and Executive desire to set forth the terms upon which the Executive
will enter into employment with Vornado Realty Trust or its affiliate (the
“Company”); 

NOW, THEREFORE,  in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

1.                  Employment.  The Company hereby agrees to employ Executive,
and Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.

2.                  Term.  The term of Executive’s employment hereunder by the
Company (the “Employment Period”) will commence on the Effective Date and will
continue “at will” thereafter and may be terminated by either party at any time
on 60 days’ notice.  The “Effective Date” will mean the later of (a) June 1,
2013 and (b) such date as Executive is deemed “independent” from his former
employer for the purposes of the rules and regulations of the Securities and
Exchange Commission; provided, if the Effective Date has not occurred on or
prior to June 15, 2013, this Agreement will automatically terminate and become
null and void, without any force and effect (including, without obligation, any
obligation of any party to make any severance, termination or other payments
hereunder or otherwise).

3.                  Position and Duties.  During the Employment Period,
Executive will serve as Chief Financial Officer (or such other position as the
parties may agree), and will report to the Chief Executive Officer of the
Company.  Executive will have those powers and duties normally associated with
the position of Chief Financial Officer and such other powers and duties as may
be prescribed by or at direction of the Chief Executive Officer, Chairman of the
Board, the Board of Trustees or the Audit Committee of the Board of Trustees of
the Company, provided  that such other powers and duties are consistent with
Executive’s position as Chief Financial Officer of the Company.  Executive will
devote substantially all of his working time, attention and energies during
normal business hours (other than absences due to illness or vacation) to the
performance of his duties for the Company and its affiliates.  Without the
consent of the Company, during the Employment Period, Executive will not serve
on the board of directors or any similar governing body of any for-profit
entity.  Notwithstanding the above, Executive will be permitted, to the extent
such activities do not substantially interfere with the performance by Executive
of his duties and responsibilities hereunder or violate Section 10(a), (b)  or
(c) of this Agreement, to (i) manage Executive’s personal, financial and legal
affairs, and (ii) serve on civic or charitable boards or committees (it being
expressly understood and agreed that Executive’s continuing to serve on the
board and/or committees on which Executive is serving, or with which Executive
is otherwise associated, as of the Effective Date (each of which has been
disclosed to the Company on a list provided to the Company by the Executive
coincident with the execution of this Agreement), will be deemed not to
interfere with the performance by Executive of his duties and responsibilities
under this Agreement).

 

--------------------------------------------------------------------------------

 

 

4.                  Place of Performance. The principal place of employment of
Executive will be at the Company’s offices in Paramus, New Jersey.

5.                  Compensation and Related Matters. 

(a)                Base Salary.  During the Employment Period the Company will
pay Executive a base salary at the rate of not less than $1,000,000 per year
(“Base Salary”).  Executive’s Base Salary will be paid in approximately equal
installments in accordance with the Company’s customary payroll practices.  If
Executive’s Base Salary is increased by the Company, such increased Base Salary
will then constitute the Base Salary for all purposes of this Agreement. 

(b)               Annual Bonus (Annual Incentive Awards).  During the Employment
Period, Executive will be entitled to receive an annual bonus (payable in cash
and/or equity of the Company at the discretion of the Company) on the same basis
as other senior executives commensurate with his position with the Company to be
determined in the discretion of the Company.  The target for such bonus for 2013
will be not less than $500,000 (pro rated for the portion of the year served).

(c)                Long-Term Incentive Awards.  During the Employment Period,
Executive will be eligible to participate in the Company’s long-term incentive
compensation plans with the amounts of any awards to be determined at the
discretion of the Company.  

(d)               Welfare, Pension and Incentive Benefit Plans.  During the
Employment Period, Executive will be entitled to participate in such 401(k) and
employee welfare and benefit plans and programs of the Company as are made
available to the Company’s senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, health, medical, dental, long-term disability and
life insurance plans. 

(e)                Expenses.  The Company will promptly reimburse Executive for
all reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.

(f)                Vacation.  Executive will be entitled to four weeks of
vacation annually.

(g)               Signing Bonus.  Executive will receive a signing bonus of
$100,000 payable in the ordinary course at the first pay period following his
reporting for duties with the Company.

6.                  Reasons for Termination.  Executive’s employment hereunder
may or will be terminated during the Employment Period under the following
circumstances:

(a)                Death.    Executive’s employment hereunder will terminate
upon his death.

 

 

--------------------------------------------------------------------------------

 

 

(b)               Disability.  If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been substantially unable to
perform his duties hereunder for an entire period of 180 days, the Company will
have the right to terminate Executive’s employment hereunder for “Disability”.
 During any period that Executive fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness, Executive will continue
to receive his full Base Salary set forth in Section 5(a) until his employment
terminates. 

(c)                Cause.  The Company will have the right to terminate
Executive’s employment for Cause.  For purposes of this Agreement, the Company
will have “Cause” to terminate Executive’s employment upon Executive’s:

(i)                 conviction of, or plea of guilty or nolo contendere to, a
felony;

(ii)               willful and continued failure to use reasonable best efforts
to substantially perform his duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason) that
Executive fails to remedy to the reasonable satisfaction of the Company within
30 days after written notice is delivered by the Company to Executive that sets
forth in reasonable detail the basis of Executive’s failure to use reasonable
best efforts to substantially perform his duties hereunder; or

(iii)             willful misconduct (including, but not limited to, a willful
breach of the provisions of Section 10) that is or may reasonably be expected to
have a material adverse effect on the reputation or interests of the Company.

For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “willful” if taken or omitted in the good faith belief that the
act or omission was in, or not opposed to, the best interests of the Company.  

(d)               Good Reason.  Executive may terminate his employment for “Good
Reason” within 60 days after Executive has actual knowledge of the occurrence,
without the written consent of Executive, of one of the following events that
has not been cured within 30 days after written notice thereof has been given by
Executive to the Company setting forth in reasonable detail the basis of the
event (provided  that such notice must be given to the Company within 30 days of
the Executive becoming aware of such condition):

(i)                 the assignment to Executive of duties materially and
adversely inconsistent with Executive’s status as Chief Financial Officer of the
Company or a material and adverse alteration in the nature of Executive’s
duties, responsibilities or authority;

(ii)               a change in reporting responsibilities of the Executive
(provided, that reporting or not reporting to Mr. Joseph Macnow will not be
deemed a change in reporting responsibilities);

(iii)             a material reduction by the Company in Executive’s Base
Salary;

 

 

--------------------------------------------------------------------------------

 

 

(iv)             the relocation of the Company’s principal executive offices or
Executive’s own office location to a location outside of a 30-mile radius of its
existing headquarters in New York City or Paramus, New Jersey; or

(v)               the Company’s material breach of any of the provisions of this
Agreement.

Executive’s continued employment during the 60-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

(e)                Without Cause.  The Company has the right to terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination (as defined in Section 7).  This means that,
notwithstanding this Agreement, Executive’s employment with the Company will be
“at will.”

(f)                Without Good Reason.  Executive will have the right to
terminate his employment hereunder without Good Reason by providing the Company
with a Notice of Termination.

7.                  Termination Procedure.  

(a)                Notice of Termination.  Any termination of Executive’s
employment by the Company or by Executive during the Employment Period (other
than termination pursuant to Section 6(a)) will be communicated by written
Notice of Termination to the other party hereto in accordance with Section 13. 
For purposes of this Agreement, a “Notice of Termination” means a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated if the termination is based on Sections 6(b), (c)  or (d).  

(b)               Date of Termination.  “Date of Termination” means (i) if
Executive’s employment is terminated by his death, the date of his death, (ii)
if Executive’s employment is terminated pursuant to Section 6(b) (Disability),
the date set forth in the Notice of Termination, and (iii) if Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within 30 days after the giving of such
notice) set forth in such Notice of Termination; provided, however, that if such
termination is due to a Notice of Termination by Executive, the Company shall
have the right to accelerate such notice and make the Date of Termination the
date of the Notice of Termination or such other date prior to the Executive’s
intended Date of Termination as the Company deems appropriate, which
acceleration shall in no event be deemed a termination by the Company without
Cause or constitute Good Reason.  

(c)                Removal from any Boards and Position.  Upon the termination
of Executive’s employment with the Company for any reason, he shall be deemed to
resign (i) from the board of directors of any subsidiary of the Company and/or
any other board to which he has been appointed or nominated by or on behalf of
the Company, and (ii) from any position with the Company or any subsidiary of
the Company, including, but not limited to, as an officer of the Company and any
of its subsidiaries.

 

 

--------------------------------------------------------------------------------

 

 

8.                  Compensation upon Termination.    This Section provides the
exclusive payments and benefits to be paid or provided Executive as a result of
his termination of employment.  

(a)                Termination for Any Reason.  Following the termination of
Executive’s employment, regardless of the reason for such termination and
including, without limitation, a termination of his employment by the Company
for Cause or by Executive (other than for Good Reason) or upon expiration of the
Employment Period, the Company will:

(i)                 pay Executive (or his estate in the event of his death) as
soon as practicable following the Date of Termination any earned but unpaid Base
Salary and any accrued unused vacation pay, through the Date of Termination,

(ii)               reimburse Executive as soon as practicable following the Date
of Termination for any amounts due Executive pursuant to Section 5(e) (unless
such termination occurred as a result of misappropriation of funds); and

(iii)             provide Executive with any compensation and/or benefits as may
be due or payable to Executive in accordance with the terms and provisions of
any employee benefit plan or programs of the Company.

Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his beneficiary, legal representative or estate,
as the case may be, in the event of his death) shall be entitled to such rights
in respect of any equity awards theretofore made to Executive, and to only such
rights, as are provided by the plan or the award agreement pursuant to which
such equity awards have been granted to Executive or other written agreement or
arrangement between Executive and the Company.

Except as expressly provided in Sections 8(b) or (c)  below, Executive shall not
be entitled to anything further from the Company as a result of the termination
of his employment, regardless of the reason for such termination.

(b)               Termination by Company without Cause or by Executive for Good
Reason.  If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason, Executive will be entitled to the payments and
benefits provided in Section 8(a) hereof and, in addition, the Company will,
subject to the following paragraph, pay to Executive a lump sum amount equal to
the Severance Amount.  The “Severance Amount” will be equal to the sum of the
Executive’s: (i) current Base Salary, and (ii) average annual incentive bonus
earned by Executive, if any, for each of the two fiscal years immediately
preceding the Date of Termination.  From the Effective Date through the second
anniversary thereof, the Severance Amount will not be less than $1.3 million.

As a condition to the payments and other benefits pursuant to the preceding
paragraph (other than payments and benefits provided in Section 8(a) hereof),
Executive must execute a separation and general release agreement (the
“Release”) in substantially the form typically used by the Company in connection
with severance pay.  Subject to Section 9 hereof, the lump sum payment set forth
above shall be paid to Executive within 30 days after such Release becomes
effective; provided, however, that if Executive’s Date of Termination occurs on
or after November 1 of a given calendar year, such

 

--------------------------------------------------------------------------------

 

 

payment shall, subject to Section 9 hereof, be paid in January of the
immediately following calendar year.

(c)                Disability.   In the event Executive’s employment is
terminated for Disability pursuant to Section 6(b), Executive will be entitled
to the payments and benefits provided in Section 8(a) hereof.  

(d)               Death.  If Executive’s employment is terminated by his death,
the Executive’s beneficiary, legal representative or estate, as the case may be,
will be entitled to the payments and benefits provided in Section 8(a) hereof.

9.                  409A and Termination.  Notwithstanding the foregoing, if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”) concerning payments to
“specified employees,” any payment on account of Executive’s separation from
service that would otherwise be due hereunder within six months after such
separation shall nonetheless be delayed until the first business day of the
seventh month following Executive’s date of termination and the first such
payment shall include the cumulative amount of any payments that would have been
paid prior to such date if not for such restriction, together with interest on
such cumulative amount during the period of such restriction at a rate, per
annum, equal to the applicable federal short-term rate (compounded monthly) in
effect under Section 1274(d) of the Code on the date of termination.  For
purposes of Section 8 hereof, Executive shall be a “specified employee” for the
12-month period beginning on the first day of the fourth month following each
“Identification Date” if he is a “key employee” (as defined in Section 416(i) of
the Code without regard to Section 416(i)(5) thereof) of the Company at any time
during the 12-month period ending on the “Identification Date.”  For purposes of
the foregoing, the Identification Date shall be December 31.  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of Section 8 hereof
unless he would be considered to have incurred a “termination of employment”
from the Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).

10.              Confidential Information, Ownership of Documents;
Non-Competition.  

(a)                Confidential Information.  During the Employment Period and
for a period of one year thereafter, Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets and confidential
information, knowledge or data relating to the Company and its businesses and
investments, which shall have been obtained by Executive during Executive’s
employment by the Company and which is not generally available public knowledge
(other than by acts by Executive in violation of this Agreement).  Except as may
be required or appropriate in connection with his carrying out his duties under
this Agreement, Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or any legal process, any
statutory obligation or order of any court or statutory tribunal of competent
jurisdiction, or as is necessary in connection with any adversarial proceeding
against the Company (in which case Executive shall use his reasonable best
efforts in cooperating with the Company in obtaining a protective order against
disclosure by a court of competent jurisdiction), communicate or divulge any
such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company or on behalf of the Company in the
furtherance of its business or to perform duties hereunder.

 

 

--------------------------------------------------------------------------------

 

 

(b)               Removal of Documents; Rights to Products.  Executive may not
remove any records, files, drawings, documents, models, equipment, and the like
relating to the Company’s business from the Company’s premises without its
written consent, unless such removal is in the furtherance of the Company’s
business or is in connection with Executive’s carrying out his duties under this
Agreement and, if so removed, they will be returned to the Company promptly
after termination of Executive’s employment hereunder, or otherwise promptly
after removal if such removal occurs following termination of employment.
 Executive shall and hereby does assign to the Company all rights to trade
secrets and other products relating to the Company’s business developed by his
alone or in conjunction with others at any time while employed by the Company.
 In the event of any conflict between the provision of this paragraph and of any
applicable employee manual or similar policy of the Company, the provisions of
this paragraph will govern.

(c)                Protection of Business.  During the Employment Period and
until the first anniversary of the applicable Date of Termination the Executive
will not (i) engage in any Competing Business (as defined below) or pursue or
attempt to develop any project known to Executive and which the Company is
pursuing, developing or attempting to develop as of the Date of Termination (a
“Project”), directly or indirectly, alone, in association with or as a
shareholder, principal, agent, partner, officer, director, employee or
consultant of any other organization, (ii) divert to any entity which is engaged
in any business conducted by the Company any Project, corporate opportunity or
any customer of any of the Company, or (iii) solicit any officer, employee
(other than secretarial staff) or consultant of any of the Company to leave the
employ of any of the Company.  Notwithstanding the preceding sentence, Executive
shall not be prohibited from owning less than 1% percent of any publicly-traded
corporation, whether or not such corporation is in competition with the
Company.  If, at any time, the provisions of this Section 10(c) shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to duration or scope of activity, this Section 10(c) shall be
considered divisible and shall become and be immediately amended to only such
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
Executive agrees that this Section 10(c) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.  “Competing Business” means any business the primary business of which
is being engaged in by the Company as a principal business of the Date of
Termination (including, without limitation, the development, owning and
operating of commercial real estate in the principal geographical markets in
which the Company operates on the date of termination and the acquisition and
disposition of commercial real estate in those markets for the purpose of
development, owning and operating such real estate).

(d)               Injunctive Relief.  In the event of a breach or threatened
breach of this Section 10, Executive agrees that the Company shall be entitled
to injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Executive acknowledging that damages would be
inadequate and insufficient.

 

 

--------------------------------------------------------------------------------

 

 

(e)                Continuing Operation.  Except as specifically provided in
this Section 10, the termination of Executive’s employment or of this Agreement
shall have no effect on the continuing operation of this Section 10.  

11.              Indemnification.  The Company agrees that if Executive is made
a party to or threatened to be made a party to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that Executive is or was a trustee, director or officer of
the Company or is or was serving at the request of the Company, Alexander’s,
Inc. or any subsidiary or either thereof as a trustee, director, officer,
member, employee or agent of another corporation or a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a trustee, director, officer,
member, employee or agent while serving as a trustee, director, officer, member,
employee or agent, Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by Maryland law (including the
advancement of applicable, reasonable legal fees and expenses), as the same
exists or may hereafter be amended, against all Expenses incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if Executive has ceased to be an officer, director, trustee or
agent, or is no longer employed by the Company or Alexander’s, Inc. and shall
inure to the benefit of his heirs, executors and administrators.

12.              Successors; Binding Agreement. 

(a)                Company’s Successors.  No rights or obligations of the
Company under this Agreement may be assigned or transferred except that the
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  

(b)               Executive’s Successors.  No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution.  If Executive should die following his
Date of Termination while any amounts would still be payable to his hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to his legal
representatives or estate.

13.              Notice.  For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered either personally or
by United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive: 

Stephen Theriot
51 Greenbriar Drive
Summit, New Jersey  07091
(908-273-4350)

 

--------------------------------------------------------------------------------

 

 

If to the Company: 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10106
Tel:  212-894-7000

Attention:  Joseph Macnow and Alan J. Rice

14.              Resolution of Differences Over Breaches of Agreement.  The
parties shall use good faith efforts to resolve any controversy or claim arising
out of, or relating to this Agreement or the breach thereof, first in accordance
with the Company’s internal review procedures, except that this requirement
shall not apply to any claim or dispute under or relating to Section 10 of this
Agreement.  If despite their good faith efforts, the parties are unable to
resolve such controversy or claim through the Company’s internal review
procedures, then such controversy or claim shall be resolved by arbitration in
Manhattan, New York, in accordance with the rules then applicable of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  If any
contest or dispute shall arise between the Company and Executive regarding any
provision of this Agreement, the Company shall reimburse Executive for all legal
fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims brought and pursued in connection with
such contest or dispute.  

15.              Miscellaneous.   

(a)    Amendments.   No provisions of this Agreement may be amended, modified,
or waived unless such amendment or modification is agreed to in writing signed
by Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(b)   Full Settlement.  The Company’s obligations to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder will
not (absent fraud or willful misconduct or a termination for Cause) be affected
by any set-offs, counterclaims, recoupment, defense, or other claim, right or
action that the Company may have against Executive or others.  In no event will
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts will not be reduced whether or not
the Executive obtains other employment.

 

 

--------------------------------------------------------------------------------

 

 

16.              Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter.  Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled, other
than any equity agreements or any compensatory plan or program in which the
Executive is a participant on the Commencement Date.

17.              409A Compliance.   

(a)                This Agreement is intended to comply with the requirements of
Section 409A of the Code and regulations promulgated thereunder (“Section
409A”).  To the extent that any provision in this Agreement is ambiguous as to
its compliance with Section 409A or to the extent any provision in this
Agreement must be modified to comply with Section 409A (including, without
limitation, Treasury Regulation 1.409A-3(c)), such provision shall be read, or
shall be modified (with the mutual consent of the parties, which consent shall
not be unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Agreement shall comply with Section 409A.  For purposes
of section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.

(b)               All reimbursements provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.

(c)                Executive further acknowledges that any tax liability
incurred by Executive under Section 409A of the Code is solely the
responsibility of Executive.

18.              Representations.  Executive represents and warrants to the
Company that he is under no contractual or other binding legal restriction which
would prohibit his from entering into and performing under this Agreement or
that would limit the performance his duties under this Agreement.

19.              Withholding Taxes.  The Company may withhold from any amounts
or benefits payable under this Agreement income taxes that are required to be
withheld pursuant to any applicable law or regulation.

 

 

--------------------------------------------------------------------------------

 

 

20.              Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  Photographic, faxed or PDF copies of such signed counterparts
may be used in lieu of the originals for any purpose.

 

 

[signature page follows]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

VORNADO REALTY TRUST

 

EXECUTIVE

 

 

By:

/s/ Joseph Macnow

 

 

/s/ Stephen Theriot

 

 

Joseph Macnow
Executive Vice President – Finance and Admnistration

 

Stephen Theriot

           

 

 

 